Citation Nr: 9917429	
Decision Date: 06/24/99    Archive Date: 06/29/99

DOCKET NO.  97-28 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for fibromyalgia.

2.  Entitlement to service connection for fatigue as a 
chronic disability resulting from an undiagnosed illness.

3.  Entitlement to service connection for multiple joint pain 
as a chronic disability resulting from an undiagnosed 
illness.

4.  Entitlement to service connection for headaches as a 
chronic disability resulting from an undiagnosed illness.

5.  Entitlement to service connection for a skin rash as a 
chronic disability resulting from an undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. A. Herman, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1985 to 
September 1991, with three months nine days of prior active 
service.  He served in the Southwest Asia theater of 
operations.  This appeal arises from an October 1996 rating 
decision of the Columbia, South Carolina, regional office 
(RO) which denied service connection for fibromyalgia 
(claimed as fatigue, joint pain, and headaches) and a skin 
rash as manifestations of an undiagnosed illness.


REMAND

While it is clearly the responsibility of the claimant to 
present evidence of a plausible claim, the U.S. Court of 
Appeals for Veterans Claims (Court) has held that the 
Department of Veterans Affairs (VA), when on notice that 
relevant evidence may exist which might render the claim 
plausible, has a responsibility under 38 U.S.C.A. § 5103(a) 
to let the claimant know what evidence is required.  
Robinette v. Brown, 8 Vet. App. 69 (1995).  However, once the 
VA informs the claimant of the necessity of that evidence, 
there must be some degree of probability that the appellant 
will be able to obtain said evidence.  Marciniak v. Brown, 
10 Vet. App. 198 (1997).  In this case, the Board of 
Veterans' Appeals (Board) notes that the veteran indicated, 
at his April 1998 personal hearing before the RO, that a VA 
neurologist had told him that his diagnosis of fibromyalgia 
was a "bogus diagnosis."  He said the neurologist 
attributed his complaints of fatigue, joint pain, and 
headaches to an undiagnosed illness.  He indicated that this 
neurologist worked at the Columbia VA Medical Center (VAMC).

Thus, the veteran has put the VA on notice that additional 
evidence may exist which might relate the veteran's current 
complaints of fatigue, joint pain, and headaches to an 
undiagnosed illness rather than fibromyalgia, and he has 
identified the source of that evidence.  The Board concludes 
that the VA has a duty to notify the appellant regarding the 
procurement and submission of any such additional evidence as 
per 38 U.S.C.A. § 5103(a) (West 1991).

Further, the Board notes that the veteran submitted a 
November 1995 decision from the Social Security 
Administration indicating that he had been awarded disability 
benefits.  The award was based, in part, on the veteran's 
complaints of severe pain in his joints and muscles.  The VA 
has a duty to assist in gathering Social Security records 
when put on notice that the veteran is receiving Social 
Security Administration (SSA) benefits.  Clarkson v. Brown, 4 
Vet. App. 565, 567 (1993).  As noted by the Court in Hayes v. 
Brown, 9 Vet. App. 67 (1996), the administrative decision and 
the underlying medical records used as a basis to grant 
Social Security benefits should be obtained from the SSA.  
Thus, the veteran's Social Security records must be obtained.

Moreover, there is no indication that the decision of the SSA 
was considered by the RO or addressed in a supplemental 
statement of the case prior to the case being sent to the 
Board.  There is also no evidence that RO consideration of 
the SSA decision was waived.  Consequently, the case must be 
returned to the RO for its review of the aforementioned 
evidence and inclusion of the evidence in a supplemental 
statement of the case.  38 C.F.R. §§ 19.37, 20.1304 (1998).

With regard to the veteran's claim for service connection for 
a skin rash as a chronic disability resulting from an 
undiagnosed illness, the Board finds that the veteran has 
submitted a well-grounded claim as required by 38 U.S.C.A. 
§ 5107(a).  A well-grounded claim is one that is plausible.  
Murphy v. Derwinski, 
1 Vet. App. 78 (1990).  The VA Office of the General Counsel 
recently determined that a well grounded claim for 
compensation under 38 U.S.C.A. § 1117(a) (West 1991) and 38 
C.F.R. § 3.317 (1998) generally requires the submission of 
some evidence of:

(1) active military, naval, or air 
service in the Southwest Asia theater of 
operations during the Persian Gulf war;
(2) the manifestation of one or more 
signs or symptoms on an undiagnosed 
illness;
(3) an objective indication of chronic 
disability during the relevant period of 
service or to a degree of disability of 
10 percent or more within the specified 
presumptive period; and
(4) a nexus between the chronic 
disability and the undiagnosed illness.

VAOPGCPREC 4-99 (May 3, 1999).

Here, there is clear evidence that the veteran served in the 
Southwest Asia theater of operations during the Persian Gulf 
war.  There is also evidence of the manifestation of a sign 
or symptom of an undiagnosed illness (a skin rash) and an 
objective indication of a chronic disability has resulted to 
a degree of disability of 10 percent or more.  The veteran's 
own statements concerning non-medical indicators may be 
sufficient to establish a well-grounded claim if those 
indicators are reasonably capable of independent 
verification.  See 38 C.F.R. §3.317 and VAOPGCPREC 
4-99.  The first three (3) requirements have therefore been 
satisfied.

Finally, a VA physician appears to have established a nexus 
between the chronic disability and the undiagnosed illness.  
The veteran was afforded a VA Gulf War Registry examination 
in January 1994.  At that time, he reported that he had been 
suffering from a recurrent rash on his ankles for over a 
year-and-a-half.  After a physical examination, the physician 
diagnosed the veteran as having "skin rashes" that did not 
sound particularly severe.  Although the physician did not 
provide a specific opinion as to the etiology of the 
veteran's skin symptoms, the Board finds that his reiteration 
of the reported "skin rash" as a diagnosis following a 
Registry examination is "some evidence" that this is a 
symptom arising from the veteran's Gulf War service to which 
a known clinical diagnosis has not been ascribed.  Therefore, 
the nexus requirement of VAOPGPREC 4-99 has been satisfied 
and the veteran has submitted a well-grounded claim.

The VA has a duty to assist the veteran in the development of 
facts pertaining to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (1998). The Court has held that 
the duty to assist includes a "thorough and contemporaneous 
medical examination, one which takes into account the records 
of prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one."  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  Further, the status 
of a disability is a medical determination which must be made 
from the records, without resort to independent medical 
judgment by the Board.  Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  The duty to assist is neither optional nor 
discretionary.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  
The veteran should be afforded a VA dermatology examination 
to verify the existence of the skin rash and to determine 
whether it has in fact manifested to a compensable degree.

Although further delay is regrettable, under the 
circumstances described above, additional development is 
considered necessary.  Therefore, this case is Remanded to 
the RO for the following development:

1.  The RO should request that the 
veteran submit the names and addresses of 
all medical care providers who have 
treated him since his discharge for any 
undiagnosed illness.  After securing the 
necessary releases, the RO should obtain 
these records and permanently associate 
them with the claims file.  

2.  The RO should issue the veteran a new 
development letter, in accordance with 
VBA Circular 20-92-29 (Revised July 2, 
1997).  Specifically, the veteran should 
again be asked to submit post-service 
medical and non-medical indications of 
such manifestations that can be 
independently observed or verified.  The 
non-medical evidence may include, but is 
not limited to, proof of time lost from 
work and evidence affirming changes in 
the veteran's appearance, physical 
abilities, and mental or emotional 
attitude.  A copy of this letter should 
be associated with the claims file.

3.  Any pertinent VA medical records 
documenting treatment of the veteran 
since July 1998 which have not already 
been associated with the claims file, 
should be obtained and made of record.  
These should include any such records 
from the Columbia VAMC.

4.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the veteran's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.

5.  The RO should advise the veteran that 
he may attempt to obtain and submit a 
written statement from a medical 
professional, including the unidentified 
VA physician, that attests that his 
symptoms of chronic fatigue, joint pain, 
and headache are not diagnosable.  Any 
statement received should be permanently 
associated with the claims file.  If such 
evidence is received, the RO should 
determine if the veteran's claims 
concerning service connection for 
fatigue, joint pain, and headaches, all 
as chronic disabilities resulting from an 
undiagnosed illness, are well grounded.  
See VAOPGPREC 4-99.  If it is determined 
that well-grounded claims have been 
submitted, appropriate development should 
be undertaken.  In this regard, any 
examination(s) conducted should include a 
proper VA examination that takes into 
account the regulatory criteria for 
chronic fatigue syndrome and 
fibromyalgia.

6.  With regard to the issue of service 
connection for a skin rash as a chronic 
disability resulting from an undiagnosed 
illness, the veteran should be afforded a 
VA dermatology examination.  The claims 
folder and a copy of this REMAND must be 
made available to and be reviewed by the 
examiner prior to the examination.  

(a)  The examiner should note and 
detail the veteran's reported skin 
symptoms. 

(b)  The examiner should determine 
if there are any objective medical 
indications that the veteran is 
suffering from the reported 
symptoms. 

(c)  The examiner should determine 
whether it is at least as likely as 
not that the veteran's reported 
symptoms are attributable to a known 
diagnostic entity or to an 
undiagnosed illness.  If the 
symptoms are attributable to an 
undiagnosed illness, the examiner 
should be asked to determine if 
there is affirmative evidence that 
the undiagnosed illness was not 
incurred during active service 
during the Gulf War, or that the 
undiagnosed illness was caused by a 
supervening condition or event that 
occurred between the veteran's most 
recent departure from service during 
the Gulf War or that the illness was 
the result of the veteran's abuse of 
alcohol or drugs.

(d)  All opinions expressed should 
be supported by reference to 
pertinent evidence.  If the examiner 
disagrees with any opinions which 
contradict his or hers the reasons 
for the disagreement should be set 
forth in detail.

7.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examination does not 
include all test reports, special studies 
or opinions requested, appropriate 
corrective action is to be implemented.

8.  Upon completion of the development 
requested by the Board and any other 
development deemed appropriate by the RO, 
the RO should again consider the 
veteran's claims.  If any action taken 
remains adverse to the veteran, he and 
his representative should be furnished a 
supplemental statement of the case (SSOC) 
concerning all evidence added to the 
record since the July 1998 supplemental  
statement of the case.  The SSOC should 
consider the aforementioned General 
Counsel opinion (VAOPGPREC 4-99) and the 
regulations under 38 C.F.R. § 3.317.  He 
and his representative should be given an 
opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995).  The purpose of this 
REMAND is to obtain additional medical evidence and to 
provide due process to the veteran.  The Board intimates no 
opinion, either factual or legal, as to the ultimate 
conclusion warranted in this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

